            Case 2:19-cv-00740-JCM-CWH Document 5 Filed 05/24/19 Page 1 of 3



     ALLICIA B. TOMOLO, ESQ.
 1
     SBN 12116
 2   3080 South Durango Drive, Ste 207
     Las Vegas, Nevada 89117
 3   Telephone: (702) 946-8440
     Fax: (702) 946-1035
 4
     abtomolo@gmail.com
 5   Attorney for Defendant

 6                              UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA

 8   Krystan E. Haraden,                         )
                                                 )
 9          Plaintiff,                           )
10
                                                 )      Case No. 2:19-cv-00740
     vs.                                         )
11                                               )
     Sentry Recovery and Collections, Inc.       )      STIPULATION AND ORDER
12
                                                 )      EXTENDING TIME FOR
13                                               )      DEFENDANTS RESPONSE TO
            Defendant.                           )      PLAINTIFF’S COMPLAINT
14                                               )
15
                                             STIPULATION
16          Defendants, Sentry Recovery and Collections, Inc. (“Defendants”), by and through their
17
     respective counsel, hereby represent, and Plaintiff, Krystan E. Haraden (“Plaintiff”) does not
18
     object, as follows:
19

20
                1. On April 30, 2019 Plaintiff filed a Complaint in the above entitled action

21                  (“Complaint”).
22              2. Defendant Sentry Recovery and Collections, Inc. was served with the Complaint
23
                    on May 7, 2019.
24
                3. The Complaint was based on facts and allegations of an underlying debt (“Debt”)
25

26                  and violation of Fair Debt Collection Practices Act (“FDCPA”).

27

28
           Case 2:19-cv-00740-JCM-CWH Document 5 Filed 05/24/19 Page 2 of 3



              4. In an effort to attempt to resolve this action and to mitigate any further expenditure
 1

 2               of time and costs, Plaintiff and Defendant have stipulated and agreed to extend the

 3               allowable time for Defendant to file a responsive pleading through June 7, 2019.
 4
              5. Defendants have requested the foregoing extension, and Plaintiff has agreed to that
 5
                 request.
 6

 7
     ///

 8   ///
 9   ///
10
     ///
11
     ///
12

13   ///

14   ///
15
     ///
16
     ///
17
     ///
18

19   ///

20   ///
21
     ///
22
     ///
23

24
     ///

25   ///
26   ///
27
     ///
28
           Case 2:19-cv-00740-JCM-CWH Document 5 Filed 05/24/19 Page 3 of 3



               6. This is the first request for an extension of this deadline made by the parties.
 1

 2                 DATED this 23rd day of May 2019.

 3   Allicia B. Tomolo, Esq.                             Law Offices of Nicholas Wajda, Esq.
 4
     By:/s/ Allicia B. Tomolo, Esq.                      By: /s/ Nicholas Wajda, Esq.
 5   ALLICIA B. TOMOLO, ESQ.                             Nicholas Wajda, Esq.
     State Bar No: 265696                                State Bar No: 11480
 6   3080 South Durango Drive, Suite 207                 871 Coronado Center Drive, #200
 7
     Las Vegas, NV 89117                                 Henderson, NV 89052
     (702) 946-8440                                      (702) 900-6339
 8   (702) 946-1035 Fax                                  nick@wajdalawgroup.com
 9   Attorney for Defendant                              Attorney for Plaintiff
10

11

12

13
                                                 ORDER
                                                May 31, 2019
14
     IT IS SO ORDERED.
15

16     DATED:

17                                               _______________________________________
                                                 UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28
